DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 9, the primary reason for the allowance of the claim is due to a production method for producing a circuit optimized to be protected against radiation, the production method including a preliminary characterization stage performed on a reference circuit comprising at least one reference surface on which radiation-sensitive reference elements are distributed, the preliminary characterization stage comprising the steps of in combination with other limitations: the production method further including an optimization stage comprising the step of adapting the position of at least one optimized radiation-sensitive element on at least one optimized surface of the optimized circuit as a function of the mapping performed on the reference circuit. Since claims 2-8 and 16-18 depend from claim 1 and claims 10-12 depend from claim 9, they also have allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858